     Case 1:18-cv-01275-DAD-JDP Document 25 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA MARIE EWEN,                                 Case No. 1:18-cv-01275-NONE-JDP
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO GRANT
13           v.                                        DEFENDANT’S MOTION TO REMAND
14    COMMISSIONER OF SOCIAL                           (Doc. No. 22)
      SECURITY,
15
                         Defendant.
16

17
            Plaintiff Lisa Marie Ewen proceeds in this Social Security appeal unrepresented by
18
     counsel. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
19
     § 636(b)(1)(B) and Local Rule 302.
20
            On March 18, 2020, the assigned magistrate judge issued findings and recommendations
21
     recommending that defendant’s pending motion to remand be granted. (Doc. No. 22.) The
22
     findings and recommendations were served on all parties and contained notice that objections
23
     thereto were due within fourteen (14) days. (Id.) The time for filing objections has passed and no
24
     objections have been filed.
25
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
26
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27
     court finds the findings and recommendations to be supported by the record and proper analysis.
28
                                                      1
     Case 1:18-cv-01275-DAD-JDP Document 25 Filed 04/23/20 Page 2 of 2

 1        Accordingly:

 2        1.    The findings and recommendations issued on March 18, 2020 (Doc. No. 22) are

 3              adopted in full;

 4        2.    Defendant’s motion to remand (Doc. No. 21) is granted;

 5        3.    This case is remanded for further consideration by the Social Security

 6              Administration; and

 7        4.    The Clerk of Court is directed to assign a district judge to this case for the

 8              purposes of closure, enter judgment in favor of plaintiff Lisa Marie Ewen and

 9              against defendant Commissioner of Social Security, and to close this case.

10
     IT IS SO ORDERED.
11

12     Dated:   April 23, 2020
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
